Citation Nr: 1712149	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-08 365	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Navy from March 1969 to December 1970.  He had additional duty in the Army National Guard from January 1973 to January 2005, which included periods of active duty (AD), active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied, in pertinent part, entitlement to service connection for diabetes mellitus and sleep apnea.

The Veteran appeared at a hearing before the undersigned via video conference in November 2013.  A transcript of the hearing is of record.

In March 2014 and December 2015, the Board remanded this matter for additional development.

The Veteran submitted additional medical opinion evidence to the record that was received in December 2016.  While this opinion was received after the April 2016 supplemental statement of the case (SSOC) and was submitted without a waiver of RO consideration, the new evidence is not pertinent to direct or secondary service connection for the Veteran because he is not service connected for posttraumatic stress disorder (PTSD).  See § 20.1304(c) (pertaining to consideration of additional evidence by the Board or by the agency of original jurisdiction (AOJ)).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed sleep apnea was not manifested during service and is not attributable to an in-service disease or injury.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 101, 106, 1110, 1131 (West. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide Veterans with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The RO sent the Veteran a letter in October 2007 that satisfied the notice requirements of the VCAA for his claim for service connection for sleep apnea.  No additional notice is required.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All available records have been obtained and considered regarding the Veteran's claim.

The Board remanded this matter in March 2014 and December 2015 to obtain outstanding VA treatment records, documents verifying the specific periods of the Veteran's active duty for training and inactive duty for training and for an adequate VA examination.

The RO obtained all relevant medical treatment records and military personnel records, and the Veteran was afforded VA examinations in December 2014, March 2015 and February 2016.  The February 2016 VA examination was adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed Cir 2013)).

As there is no indication that any additional notice or assistance could aid in substantiating this claim, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

II.  Principles Relating to Service Connection

Generally, to qualify for VA benefits a claimant must be a Veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "Veteran" is one of the five elements of a claim for service-connection benefits).  The term "Veteran" is defined in 38 U.S.C.A. § 101 (2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."

In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training (ACDUTRA) in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (24).

ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (explaining that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").

While service on active duty alone is sufficient to meet the statutory definition of Veteran, service on ACDUTRA (or INACDUTRA), without more, is not enough to give one "Veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  Before Veteran status can be established for a period of such service, it must first be established that a claimant was disabled from a disease or injury incurred or aggravated in line of duty during ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in line of duty during INACDUTRA.

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Chronic diseases listed in 38 C.F.R. § 3.309 (a) can be service connected on a presumptive basis if they manifested to a compensable degree within one year after service.  The disease shall be presumed to have been incurred in service, even though there is no evidence of the disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  For VA compensation purposes, a diagnosis of "diabetes mellitus" must be manageable by restricted diet.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2016).

If a condition noted during service is not shown to be chronic, or a diagnosis of chronicity may be legitimately questioned, the second and third elements of service connection can also be established by showing a continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  

Presumptions that apply to periods of active service, to include the presumption of soundness and the presumption of service incurrence for chronic diseases, do not apply to periods of ACDUTRA and INACDUTRA, unless the claimant has previously established Veteran status for those periods by showing that he has current disability from a qualifying disease or injury in those periods.  See Paulson v. Brown, 7 Vet. App. 466, 469-71 (1995).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran's service personnel records indicate multiple periods of AD or ACDUTRA, which includes April 7-21, 1973; August 10-24, 1974; August 10-24, 1975; May 1-15, 1976; April 15-May1, 1977; May 6-20, 1978; May 12-26, 1979; April 12-26, 1980; April 4-18, 1981; September 12-26, 1981; April 3-17, 1982; September 5-14, 1983; October 27-28, 1984; November 10-20, 1985; February 17-28, 1986; May 3, 1986; June 14-28, 1986; June 13-27, 1987; November 16-17, 1987; May 7-21, 1988; January 14-18, 1989; January 19-28, 1989; March 18-19, 1989; June 3-17, 1989; February 2, 1990; May 3-6, 1990; June 1-15, 1990; March 1-3, 1991; May 25-June 8, 1991; July 17-27, 1991; October 20-November 3, 1991; April 13-15, 1992; July 17-31, 1993; August 6-20, 1994; March 31, 1995; July 8-22, 1995; May 4-18, 1996; May 3-17, 1997; May 13-30, 1998; July 23-August 8, 1999 (service in the Dominican Republic); May 6-20, 2000; September 9, 2000; January 16-17, 2001; April 25-May 12, 2001; July 28-29, 2001; September 15-21, 2001; October 26-28, 2001; February 16-March 3, 2002; June 22-23, 2002; July 11-12, 2002; July 18-20, 2002; August 2-4, 2002; April 26-May 10, 2003; July 19-20, 2003; April 21-May 8, 2004.

Service Connection for Sleep Apnea

The Veteran is currently diagnosed with sleep apnea.  He has a current disability, but the Board finds no nexus between the sleep apnea and his periods of AD or ACDUTRA.

There is no indication of sleep apnea in any of the available service treatment records.  The Veteran testified that he had symptoms of sleep apnea during ACDUTRA service as early as the 1980s.  He reported problems with sleep and heavy snoring.  He submitted the statements of several fellow servicemen who also reported that he snored loudly while sleeping.  Private medical treatment records indicate difficulty sleeping as early as May 2005.  The Veteran has made no other contention of sleep apnea symptoms during service.  He was not diagnosed with sleep apnea until December 2006.

The Veteran was afforded a VA examination in March 2015.  The examination was inadequate because the examiner did not address the Veteran's statements and testimony indicating sleep apnea symptoms, specifically his lack of sleep and snoring during periods of ACDUTRA in January 1989 and July/August 1999.

In a February 2016 VA examination, the examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by his service.  The examiner reported that there was no correlation between the diagnosis of sleep apnea in 2006 and the Veteran's active duty service time in 1989.  Moreover, the examiner recognized the Veteran's reports of lack of sleep and snoring during the 1989 (ACDUTRA) and 1999 (AD) periods of service, although the examiner mischaracterized this simply as "active duty."  The examiner explained that symptoms of lack of sleep and snoring are not sleep apnea and that there is no evidence of actual sleep apnea during service.  The Board recognizes that additional dates of ACDUTRA were verified following the Board's December 2015 remand, but the Veteran's statements of symptoms are identical to those analyzed by the 2016 examiner, such that a new examination is not warranted.

The Veteran submitted a medical opinion from Dr. M. Labanowski in August 2016 noting he was being seen by for obstructive sleep apnea and was currently using a continuous positive airway pressure (CPAP) machine seven nights a week.  Dr. Labanowski further noted that the Veteran had been diagnosed with PTSD at an outside facility.  The examiner opined that sleep apnea could cause complications with PTSD, including increased depression and anxiety, and that it was more likely than not that his PTSD was an aggravating factor to his sleep apnea.  The Board notes; however, that the Veteran has not been service connected for PTSD.  Accordingly, service connection could not be granted for sleep apnea as secondary to that disorder.

In light of the above, the Board finds that the evidence of record is against the Veteran's claim for service connection for sleep apnea and his claim must be denied.


ORDER

Service connection for sleep apnea is denied.


REMAND

In December 2015, the Board directed the AOJ to arrange for a VA examination for the purpose of determining whether the Veteran had diabetes mellitus and, if so, whether it had its onset in active service or ACDUTRA or was the result of a disease or injury in service.  The Board requested the examiner to opine whether the testimony that he had swelling of the feet and legs on ACDUTRA and continuing symptoms were indicative of the onset of diabetes, and whether there were medical reasons for doubting these reports.

A February 2016 VA examiner opined that the Veteran's diabetes mellitus was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that lay statements were observed but nothing within service treatment records revealed evidence of diabetes mellitus while on active duty.  The examiner erroneously listed the date of diagnosis for diabetes mellitus as September 2006, but there is indication of a diagnosis in private treatment records from Dr. J. Peters on May 13, 2005, approximately one year after his May 2004 service.  He was also prescribed Amaryl, a prescription medication used to treat type II diabetes as early as July 28, 2004, approximately two months after his service.  Throughout the period of his claim, he noted that he was on medication while on service for his cholesterol, high blood pressure and diabetes.

As the examiner incorrectly lists the Veteran's diagnosis date, and did not address the July 2004 prescription for Amaryl and his reports of swelling of the feet and legs, the examination is inadequate.  Additionally, the Veteran has been service connected for hypertension and an opinion regarding the issue of secondary service connection must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion to the February 2016 opinion, which addresses whether the Veteran's current diabetes mellitus is due to a disease or injury in service, including symptoms reported by the Veteran in service.

The examiner must review the claims file and a complete copy of this Remand.

The examiner should provide reasons for the opinions. 

The examiner should provide the following information and opinions:

a. whether the Veteran's current diabetes mellitus, at least as likely as not (50 percent or greater probability), had its onset in AD service or ACDUTRA, or is otherwise the result of an in-service disease or injury.

The examiner should discuss the Veteran's testimony that he was prescribed medication for diabetes, high blood pressure and high cholesterol while in service and that he had swelling of the feet and legs on ACDUTRA and continuing symptoms, and whether this is indicative of the onset of diabetes; and whether there are medical reasons for doubting these reports.

The examiner should also consider the evidence that the Veteran was prescribed Amaryl, diabetes type II medication, at least two months after his May 2004 service, and that the records indicate that he was diagnosed with diabetes mellitus as early as May 2005, approximately one year after service.

b. if not due to service, whether current diabetes mellitus is proximately due to or aggravated by hypertension.

If aggravated, the examiner should state whether there is medical evidence created prior to aggravation or at any time between aggravation and the current level of disability that establishes a baseline of diabetes mellitus prior to aggravation.

If a requested opinion cannot be provided without resorting to speculation, the examiner should state whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


